UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1676



GAIL E. TRICE,

                                             Plaintiff - Appellant,

          versus

RELIABLE STORES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
95-3146-CCB)


Submitted:   August 13, 1996              Decided:   August 27, 1996


Before WILKINS and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Gail E. Trice, Appellant Pro Se. Mary Jane Saunders, Dominick M.
Valencia, Jr., ARTER & HADDEN, Washington, D.C., for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Gail E. Trice appeals from the district court's

order granting summary judgment to Defendant in this employment

discrimination action. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Trice v. Reliable
Stores, Inc., No. CA-95-3146-CCB (D. Md. Apr. 8, 1996; May 15,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2